LOCK-UP AGREEMENT




THIS LOCK-UP AGREEMENT (“Agreement”) is made and entered into as of January 31,
2008, by and among China Sky One Medical, Inc., a Nevada corporation (the
“Company”), and the individuals listed on Schedule A attached hereto and made a
part hereof (the “Stockholders”). (The Company and the Stockholders may
sometimes be referred to herein singularly as a “party,” or collectively as, the
“parties.”). Capitalized terms used herein have the respective meanings ascribed
thereto in the Securities Purchase Agreement (as defined below) unless otherwise
defined herein.


WHEREAS, the Stockholders are the holders of an aggregate of 6,063,502 shares
(the “Shares”) of the Company’s common stock, $0.001 par value per share
(“Common Stock”), as further set forth on Schedule A attached hereto and made a
part hereof; and


WHEREAS, the Company has offered for sale (the “Offering”) certain shares of
Common Stock and attached warrants to purchase shares of Common Stock in
accordance with that certain Securities Purchase Agreement, dated as of even
date herewith (the “Securities Purchase Agreement”), by and among the Company
and the investors signatory thereto (the “Investors”); and


WHEREAS, it is a condition to the Offering that the Stockholders agree to
“lock-up” the Shares, pursuant to the terms and conditions of this Agreement.


WHEREAS, as an inducement to the Investors to enter into the Securities Purchase
Agreement, the CSKI Shareholder has agreed to place an aggregate of 3,000,000 of
the Shares (the “Escrow Shares”) into escrow for the benefit of the Investors in
the event that the Company fails to satisfy the “FY07 Performance Threshold”
and/or “FY08 Performance Threshold,” pursuant to the terms and conditions of a
Make Good Agreement, dated as of even date herewith (the “Make Good Agreement”),
by and among Pope Asset Management, LLC (as the authorized agent of the
Investors), the Company and the CSKI Shareholder; and


 NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


1. Agreement to Retain the Shares.


(a) The Stockholders hereby agree not to sell, assign, transfer, pledge,
hypothecate, or otherwise dispose of any of the Shares until twelve (12) months
from the effective date of the initial Registration Statement (the “Lock-Up
Period”). Anything to the contrary notwithstanding, the Stockholders shall be
entitled to sell, in the aggregate, 136,000 of the Shares pursuant to Rule 144,
as amended, under the 1933 Act.


(b) The foregoing restrictions are expressly agreed to and preclude the
Stockholders from engaging in any hedging or other transactions which may lead
to or result in a sale of any of the Shares during the Lock-Up Period, even if
such Shares would be sold by someone other than a Stockholder. Such prohibited
hedging or other transactions would include without limitation any short sale
(whether or not against the box), any pledge or any purchase, sale or grant of
any right (including without limitation any put or call option) with respect to
any of the Shares.
 
 
1

--------------------------------------------------------------------------------

 
 
(c) The Stockholders agree and consent to the entry of stop transfer
instructions with the Company’s transfer agent for the Company’s Common Stock
against transfers of the Shares, if any, by a Stockholder in contravention of
the restrictions set forth herein. The Stockholders understand that the Company
will rely upon the representations set forth in this Agreement in proceeding in
connection with the Offering. The Stockholders understand that their agreement
is irrevocable and shall be binding upon their heirs, legal representatives,
successors and assigns.


(d) Notwithstanding the foregoing, any Stockholder (for the purposes of this
Section 1(d), the “Transferring Holder”) may, as applicable, transfer any or all
of the Transferring Holder’s Shares, either during the Transferring Holder’s
lifetime, or on the Transferring Holder’s death, by will or intestacy to the
Transferring Holder’s “immediate family,” as defined in Rule 16a-1 of the
General Rules and Regulations of the Securities Exchange Act of 1934, as
amended, or to a trust or other entity, the beneficiaries of which are
exclusively such Transferring Holder and/or a member or members of the
Transferring Holder’s “immediate family”; provided, however, that in any such
case it shall be a condition to the transfer that the transferee execute an
agreement stating that the transferee is receiving and holding such Shares
subject to the provisions of this Agreement, and there shall be no further
transfer of such Shares except in accordance with this Lock-up Agreement.


(e) If any of the Escrow Shares are released to “Eligible Investors” (“Released
Shares”), pursuant to the terms and conditions of the Make Good Agreement, the
Lock-Up Period shall be deemed to have automatically and permanently terminated
with respect to such Released Shares.


2. Representations, Warranties and Covenants of the Company. The Company
represents, warrants and covenants to the Stockholders that this Agreement (a)
has been authorized by all necessary corporate action on the part of the Company
and has been duly executed by a duly authorized officer of the Company, and (b)
constitutes the legal, valid and binding obligation of the Company. Neither the
execution of this Agreement by the Company nor the consummation of the
transactions contemplated hereby will result in a breach or violation of the
terms of any agreement by which the Company is bound, or of any decree,
judgment, order, law or regulation now in effect of any court or other
governmental body applicable to the Company.


3. Additional Documents. The Stockholders and the Company hereby covenant and
agree to execute and deliver any additional documents necessary or desirable, in
the reasonable opinion of the Company’s legal counsel to carry out the intent of
this Agreement.


4. Consent and Waiver. The Stockholders hereby give any consents or waivers that
are reasonably required for the consummation of the Offering under the terms of
any agreement to which a Stockholders are a party, or pursuant to any rights a
Stockholder may have.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Miscellaneous.


(a) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.


(b) Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by any of the
parties without the prior written consent of the other.


(c) Amendments and Modifications. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.


(d) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
the Company will be irreparably harmed and that there will be no adequate remedy
at law for a violation of any of the covenants or agreements of the Stockholders
set forth herein. Therefore, it is agreed that, in addition to any other
remedies which may be available to the Company upon such violation, the Company
shall have the right to enforce such covenants and agreements by specific
performance, injunctive relief or by any other means available to it at law or
in equity.


(e) Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and sufficient if delivered in person, by
commercial overnight courier service, by confirmed telecopy, or sent by mail
(registered or certified mail, postage prepaid, return receipt requested) to the
respective parties as follows:


if to the Company, to:


China Sky One Medical, Inc.
Room 1706, No. 30 Di Wang Building, Gan Shui Road,
Nandang District, Harbin, People’s Republic of China 150001
Attn.: Liu Yan-Qing, Chairman
Tel: + 86-451-53994073
Fax: + 86-451-8700-9121
 
 
3

--------------------------------------------------------------------------------

 
 
with a copy to:


Hodgson Russ LLP
1540 Broadway, 24th Floor
New York, New York 10036
Attn.: Jeffrey A. Rinde, Esq.
Tel: 212-751-4300
Fax: 212-751-0928


if to a Stockholders:


to the addresses set forth below their names on Schedule A, attached  hereto,


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
only be effective upon receipt.


(f) Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of New York without giving effect to principles of
conflicts of law.


(g) Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of the subject matter hereof, and supersedes all prior
negotiations and understandings between the parties with respect to such subject
matter.


(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement.


(i)  Effect of Headings. The section headings herein are for convenience only
and shall not affect the construction or interpretation of this Agreement.


(j) Third-Party Beneficiaries. The Investors shall be intended third party
beneficiaries of this Agreement to the same extent as if they were parties
hereto, and shall be entitled to enforce the provisions hereof.
 


[The remainder of this page is intentionally left blank. Signature pages follow]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties herein have executed this Agreement as of the
date first set forth above.


COMPANY:


CHINA SKY ONE MEDICAL, INC.




By: __________________________________     
Name:
Title:




STOCKHOLDERS:
 


________________________________
Liu Yan-Qing
 
 
________________________________
Han Xiao-Yan
 
 
5

--------------------------------------------------------------------------------

 
 
Schedule A


The Stockholders
 
 
 
Name and Address
 
 
Total Shares
 
 
Shares
Subject to Lock-Up
 
Shares
Eligible for Sale Under Rule 144
                 
Liu Yan-Qing
c/o China Sky One Medical, Inc.
Room 1706, No. 30 Di Wang Building
Gan Shui Road
Nandang District, Harbin
People’s Republic of China 150001
   

4,660,595
   

4,556,065
   

104,530
                       
Han Xiao-Yan
c/o China Sky One Medical, Inc.
Room 1706, No. 30 Di Wang Building
Gan Shui Road
Nandang District, Harbin
People’s Republic of China 150001
   

1,402,907
   

1,371,437
   

31,470
                       
TOTAL:
   

6,063,502
   

5,927,502
   

136,000
 

 
 
6

--------------------------------------------------------------------------------

 